Citation Nr: 0000369	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-06 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than April 2, 1992, 
for a grant of service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied the veteran's claim of entitlement to an earlier 
effective date for the grant of service connection for an 
anxiety disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran filed a claim of entitlement to service 
connection for a nervous condition in March 1986; this claim 
was finally denied in an August 1991 Board decision.  The 
veteran did not appeal the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court).  As such, the Board's August 1991 
decision became final in accordance with applicable law.

3.  In April 1992, the RO received the veteran's VA Form 21-
4138 (Statement in Support of Claim), in which the veteran 
sought to have his claim for service connection for a 
personality disorder reopened.  The RO denied this claim, and 
the veteran subsequently appealed.  Based upon evidence 
obtained pursuant to the Board's March 1995 remand, the RO, 
in a February 1997 rating decision, reopened the claim and 
granted service connection for an anxiety disorder, effective 
from April 2, 1992.



CONCLUSION OF LAW

An effective date earlier than April 2, 1992, for entitlement 
to service connection for an anxiety disorder is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law and regulation provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a) (West 1991).  The effective date of VA 
disability compensation benefits for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a),(b) (West 1991); 38 C.F.R. § 3.400 
(1999).

II.  Factual and Procedural Background

In March 1986, the RO received the veteran's initial claim of 
entitlement to service connection for a nervous condition.  
Pursuant to review of the veteran's service medical records, 
private medical records (dated from January to February 
1986), and a VA examination (conducted in May 1986), the RO, 
in a July 1986 rating decision, denied service connection for 
a personality disorder, stating that the veteran's records 
were negative for any indication that he had participated in 
drug experimentation at Edgewood Arsenal and that a 
personality disorder could not be service-connected.  The 
veteran appealed this denial.  Subsequent to two remands 
(dated in October 1988 and October 1989) and review of the 
veteran's service records that documented his participation 
in drug experimentation, the Board denied service connection 
for an acquired psychiatric disorder in an August 1991 
decision.  The veteran was informed of his appellate rights, 
but he did not appeal this denial to the Court.

In April 1992, the veteran requested that the RO reopen his 
claim of entitlement to service connection for a personality 
disorder.  At that time, the veteran contended that if the VA 
examiners were given the service records that documented his 
participation in drug experimentation, the examination 
results would be different.  The RO denied the veteran's 
claim in correspondence to the veteran, dated in June 1992.  
The veteran appealed this denial.  In a March 1995 remand, 
the Board noted that the veteran's service records, which 
documented his participation in drug experimentation, had 
been received after the only VA examination of record 
(conducted in May 1986).  As such, the VA examiners could not 
provide an opinion as to whether the specific drugs 
administered to the veteran in those experiments could have 
led to the development of the veteran's psychiatric disorder.  
The RO was directed to afford the veteran a VA psychiatric 
examination, which was conducted in April 1996.  Pursuant to 
this examination, the RO, in a February 1997 rating decision, 
granted the veteran service connection for an anxiety 
disorder, effective from April 2, 1992.

III.  Analysis

The Board recognizes the veteran's contention that he is 
entitled to an effective date earlier than April 2, 1992, for 
a grant of service connection for an anxiety disorder.  
Specifically, the Board acknowledges the veteran's assertions 
that he was ultimately granted service connection based upon 
evidence that was in his claims file in 1986, when he 
originally filed for service connection for a nervous 
disorder.  However, the Board must adhere to established law 
and regulations in its determinations.  As such, the 
veteran's claim must be denied.

Specifically, while the record does, indeed, document the 
veteran's earlier claim for service connection for a nervous 
disorder, it also indicates that that earlier claim was 
finally denied.  In an August 1991 decision, the Board denied 
service connection for an acquired psychiatric disorder, and 
the veteran did not appeal that denial to the Court.  Rather, 
the veteran, in April 1992, indicated that he wished the RO 
to reopen his claim for service connection for a personality 
disorder.

As discussed above, controlling law and regulation provide 
that, unless specifically provided otherwise, the effective 
date of an award based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof.  See 38 U.S.C.A. § 5110(a).  The 
effective date of VA disability compensation benefits for 
direct service connection is the date of receipt of claim or 
date entitlement arose, whichever is later, unless a claim is 
filed within a year after separation from service.  See 
38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400.

Here, the veteran's claim for service connection for a 
personality disorder (eventually characterized as an anxiety 
disorder) was reopened in April 1992, after the Board's final 
adjudication in August 1991.  As such, the effective date of 
the grant of service connection for an anxiety disorder 
cannot be prior to April 1992, the date the RO received the 
veteran's request to reopen his claim.  The law prohibits it 
in this instance.  To reiterate, the effective date of an 
award based on a claim reopened after final adjudication 
shall not be earlier than the date of receipt of application 
thereof.  See 38 U.S.C.A. § 5110(a) (emphasis added).  Quite 
simply, the veteran did not appeal the Board's August 1991 
decision, and it became final.  In effect, by requesting the 
RO to reopen his claim in April 1992, the veteran began an 
entirely new administrative claims process.

In reaching this determination, the Board understands the 
logic in the veteran's argument that evidence of the 
veteran's participation in drug experimentation was of record 
when the Board rendered its decision in August 1991 and that 
that same evidence was subsequently used to reopen his claim 
for service connection and to support a grant of service 
connection for an anxiety disorder.  As such, the veteran 
believes he is entitled to an effective date of March 1986, 
the date of his original claim.  However, controlling law, as 
it is applied to the facts in this instance, precludes such a 
disposition.  The April 1991 Board decision is final, as the 
veteran did not appeal to the Court, and he did not request 
that the RO reopen his finally disallowed claim until April 
1992.  As such, as to a claim reopened after final 
adjudication, the Board stresses that the effective date 
cannot be earlier than the application to reopen.  Id.

Further, the Board points out that the subsequent grant of 
service connection for an anxiety disorder was not premised 
solely on the veteran's records, which documented his 
participation in drug experimentation.  Rather, prior to the 
grant of service connection in a February 1997 rating 
decision, the record was supplemented with a more current VA 
psychiatric examination (conducted in April 1996), in which 
the examiner opined that the veteran's anxiety disorder was 
related to the documented in-service experimentation.  The 
April 1996 VA psychiatric examination was the first and only 
clinical evidence of record that related the veteran's 
anxiety disorder (or nervous condition) to his service and 
events therein.

In light of the above, therefore, the veteran's claim as to 
an earlier effective date is denied.


ORDER

Entitlement to an effective date earlier than April 2, 1992, 
for a grant of service connection for an anxiety disorder is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

